ORDER

Upon consideration of the court’s July 28, 2009, 831 Fed.Appx. 748, order granting the parties’ joint motion for a stay of en banc proceedings,
IT IS ORDERED THAT:
Absent further order of this court, the appellants’ additional en banc brief is due within 60 days of the date of filing of this order. Absent further order of this court, the parties shall file the required copies of their original briefs within 60 days of the date of filing of this order. The remaining brief due dates should be calculated in compliance with this court’s July 6, 2009, 328 Fed.Appx. 658, order.